Citation Nr: 0614366	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-31 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection of post-traumatic 
stress disorder.

2.  Entitlement to service connection for the residuals of 
bronchitis, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for acid reflux 
disease, to include as due to an undiagnosed illness.

4.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to May 1991, 
including service in the Southwest Asia theater of operations 
during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which, among other things, denied the 
benefits sought on appeal.  The veteran limited his appeal to 
the issues set forth on the title page of this decision by 
submitting a substantive appeal in the form of a VA Form 9 in 
July 2004, specifically listing only the four issues here 
addressed as issues to be appealed.  See 38 C.F.R. §§ 20.200, 
20.202.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not diagnosed as having post-traumatic 
stress disorder.

3.  The veteran is treated for mild reactive airways disease 
and acid reflux disease that did not begin during service or 
as a consequence of service.

4.  The veteran has three service-connected disabilities with 
a total combined disability rating of 30 percent and does not 
meet schedular thresholds for a total rating based on 
individual unemployability.

5.  The veteran has a high school education and military work 
experience in artillery and civilian work experience as a 
newspaper distributor.

6.  The veteran is not precluded from securing and following 
some form of substantially gainful employment consistent with 
his education and work experience as a result of his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  Residuals of bronchitis were not incurred in or 
aggravated by active service nor are they presumed to be due 
to an undiagnosed illness or as a consequence of service in 
the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

3.  Acid reflux disease was not incurred in or aggravated by 
active service nor is it presumed to be due to an undiagnosed 
illness or as a consequence of service in the Persian Gulf.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2005).

4.  Criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.1-4.16 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in June 2001, September 2001, and May 2005, 
VA notified the veteran of the information and evidence 
needed to substantiate and complete his claims, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board specifically finds, however, that the veteran is not 
prejudiced in this case as his claims are for entitlement to 
service connection and to a total rating and he was given 
specific notice with respect to the elements of a basic 
service-connection claim as well as elements of a total 
rating claim and cannot be prejudiced by not receiving notice 
of downstream issues that are not reached by a denial of the 
underlying benefits.  Accordingly, the Board finds that VA 
met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision, in keeping with Pelegrini.  Also, a 
Supplemental Statement of the Case was issued subsequent to 
the most recent notice making all notices pre-decisional as 
per Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before the 
Board in February 2006.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

Post-traumatic Stress Disorder

The veteran asserts that he experiences post-traumatic stress 
disorder as a result of seeing dead bodies during his service 
in the Persian Gulf in 1991.  He does not participate in any 
psychiatric treatment for post-traumatic stress disorder and 
he testified before the Board that he was not sure if he had 
ever been diagnosed as having post-traumatic stress disorder.

The veteran's service records do not show that he was awarded 
combat medals or citations, and the veteran does not assert 
that he engaged in combat with the enemy.  The veteran was 
not treated for a psychiatric disorder during active service 
and there is no indication that he complained of symptoms 
generally associated with post-traumatic stress disorder 
during service.  Post-service treatment records include 
complaints of depression and treatment for a dysthymic 
disorder; a notation in 2001 shows that the veteran had a 
probable diagnosis of post-traumatic stress disorder.

Upon VA psychiatric examination in November 2002, the veteran 
related that his in-service stressors were hearing small arms 
fire in the distance and having a captain who was mean to 
him.  He did not mention anything about seeing dead bodies or 
being exposed to combat.  The examiner did not render an Axis 
I diagnosis.  The veteran underwent another VA psychiatric 
examination in April 2004; an Axis I diagnosis of dysthymic 
disorder was rendered and it was noted that the veteran 
required additional evaluation for post-traumatic stress 
disorder.

In September 2004, the veteran underwent complete psychiatric 
evaluation and it was noted that the veteran endorsed some of 
the symptoms of post-traumatic stress disorder, but did not 
meet the full criteria for a diagnosis.  The examiner pointed 
out that the veteran advised that he did not believe he had 
post-traumatic stress disorder, and the examiner then opined 
that it appeared that the veteran had participated in the 
evaluation at the recommendation of his service officer 
purely for monetary gain.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f).  The diagnosis of a mental disorder 
must conform to the DSM-IV and be supported by the findings 
of a medical examiner.  See 38 C.F.R. § 4.125(a).

Given the evidence as outlined above, the Board finds that 
the veteran does not have a diagnosis of post-traumatic 
stress disorder.  Although he complains of some symptoms 
associated with the disorder, he does not meet the full 
criteria for a diagnosis.  Thus, absent a diagnosed 
disability, VA benefits may not be awarded.  Accordingly, 
service connection for post-traumatic stress disorder is 
denied.

Residuals of Bronchitis and Acid Reflux Disease

The veteran asserts that he developed bronchitis during his 
basic training and acid reflux while serving in Germany, both 
time periods being prior to his service in the Persian Gulf.  
The veteran testified before the Board that both of his 
disorders increased in severity during service in the Gulf, 
but that he did not seek additional treatment until after 
discharge from service.  The veteran has submitted statements 
suggesting that he has a respiratory disorder and acid reflux 
due to exposures in the Persian Gulf.

Except as provided in paragraph (c) of 38 C.F.R. § 3.317, VA 
shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability:  (i) became 
manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of ten percent or more 
not later than December 31, 2006; and, (ii) by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  See 38 C.F.R. 
§ 3.317(a)(1).  For purposes of 38 C.F.R. § 3.317(a)(1), a 
qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): (A) an undiagnosed illness; (B) the 
following medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or 
symptoms:  (1) chronic fatigue syndrome; (2) fibromyalgia; 
(3) irritable bowel syndrome; or (4) any other illness that 
VA determines; or, (C) any diagnosed illness that VA 
determines in regulations to warrant presumptive service 
connection.  See 38 C.F.R. § 3.317(a).

A medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, and disability 
out of proportion to physical findings.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically 
unexplained.  See 38 C.F.R. § 3.317(a)(1)(ii).  

Additionally, for the purposes of 38 C.F.R. § 3.317(a)(1), 
signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to:  (1) fatigue, (2) signs or 
symptoms involving skin, (3) headache, (4) muscle pain, (5) 
joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbances, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
(13) menstrual disorders.  See 38 C.F.R. § 3.317(b).

The veteran's service medical records clearly show that he 
was treated for acute bronchitis as well as gastroenteritis 
in 1988.  He was not treated for symptoms associated with 
bronchitis and/or reflux during service in the Gulf and was 
not found to have a chronic respiratory or gastrointestinal 
disorder upon discharge from service in 1991.

The veteran's first post-service treatment records are dated 
in 1994 and show complaints of blacking out with an onset 
during boot camp when the veteran asserts that he was treated 
for bronchitis.  The treatment note does not include any 
reference to respiratory problems at that time nor of any 
complaints of reflux or other gastrointestinal symptoms.  The 
veteran began treatment at a VA medical center in 1997 and is 
treated for acid reflux as well as mild reactive airways 
disease.

Upon VA examination in November 2002, the veteran was 
determined to have acid reflux disease and possible 
respiratory distress, but did not return for additional 
testing scheduled shortly thereafter.  He presented for 
additional VA examination in March 2004 and the examiner 
reviewed the veteran's claims folder and treatment records in 
conjunction with the examination.  The examiner noted that 
the veteran was treated for acute episodes of gastroenteritis 
caused by viral infections prior to his service in the Gulf 
and that such episodes had not been established as a cause of 
long-term gastritis and/or gastroesophageal reflux disease.  
The examiner also noted that the veteran's bout of bronchitis 
during service was prior to his service in the Gulf and could 
not be considered as a symptom of an undiagnosed illness.  
Following a complete evaluation, the examiner opined that the 
veteran had mild reactive airways disease and 
gastroesophageal reflux disease that did not begin as a 
result of service; there was no finding of an unexplained 
multi-symptom illness.

Based on a review of the evidence, including a letter from 
the Department of Defense reflecting a possible low level 
exposure to chemical agents during service in the Persian 
Gulf with no indication of long-term health effects, the 
Board finds that the veteran is currently treated for 
symptoms that are due to known disorders and does not have an 
undiagnosed illness or a chronic multi-symptom illness 
related to his respiratory and reflux complaints.  
Specifically, the veteran is treated for mild reactive 
airways disease and acid reflux that did not begin during 
service or as a consequence of service.  Treatment received 
during service was for acute symptoms without any chronic 
disability found at the time of discharge.  The veteran's 
assertions that his current disabilities began during service 
or as a consequence of his service in the Persian Gulf are 
insufficient upon which to establish a relationship between a 
current disability and service as the veteran is not shown to 
have medical training and the medical evidence of record does 
not support that contention.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992) (Laypersons are not competent to 
offer medical opinions).  In fact, the medical opinion of 
record specifically refutes the veteran's assertion that his 
chronic disorders began during service or as a consequence 
thereof.  As such, service connection for the residuals of 
bronchitis and for acid reflux disease is denied on a direct 
basis and on a presumptive basis as due to service in the 
Persian Gulf.

II.  Total Rating

The veteran has also made application for a total rating 
based on individual unemployability.  Total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more with sufficient additional disability 
to bring the combined rating to 70 percent or more.  See 
38 C.F.R. § 4.16.

The veteran has three service-connected disabilities with a 
total combined disability rating of 30 percent that the 
veteran has not disputed.  As such, the veteran does not meet 
the percentage threshold requirements provided in 38 C.F.R. 
§ 4.16(a) for consideration of entitlement to a total rating 
based on individual unemployability.  He may, however, be 
entitled to a total rating based on extra-schedular 
considerations under 38 C.F.R. § 4.16(b).

38 C.F.R. § 4.16(b) allows for a veteran who does not meet 
the threshold requirements for the assignment of a total 
rating based on individual unemployability but who is deemed 
by the Director of Compensation and Pension Services to be 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities to be 
rated totally disabled.  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on his 
employability must be considered and the claim submitted to 
the Director for determination.  The RO in this case 
specifically found that the veteran did not meet the criteria 
for submission of the claim to the Director.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated that there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon a veteran's actual 
industrial impairment.  In a pertinent precedent decision, VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria for determining 
unemployability include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Court has held that a veteran's advancing age and 
nonservice-connected disabilities may not be considered in 
the determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
her in a different position than other veterans with the same 
disability rating.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough to prove unemployability.  Additionally, it is noted 
that a high rating in and of itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
Thus, the question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The veteran submitted an application for a total rating 
reflecting that he has a high school education and civilian 
work experience as a newspaper distributor; his service 
records show military work experience in artillery.  The 
veteran is currently unemployed and testified before the 
Board that he does not receive disability compensation from 
the Social Security Administration.  The veteran contends 
that he is unable to work for longer than thirty minutes at a 
time due to pain in his knee, shoulder, back and stomach as 
well as "flash pains," black-outs and body aches.

The veteran's service-connected disabilities are a right knee 
disorder, irritable bowel syndrome, and "flash pains."  
Upon VA examination in March 2004, the examiner specifically 
stated that the veteran's irritable bowel syndrome was mild 
and did not affect employability.  Upon VA neurologic 
examination that same month, the examiner opined that the 
veteran's sensory symptoms were non-limiting.  And, upon VA 
orthopedic examination in April 2004, the examiner opined 
that there was no evidence of a condition that would limit 
any occupational endeavor.

Given the evidence as outline above, the Board finds that the 
veteran is not precluded from securing and following some 
form of substantially gainful employment consistent with his 
education and work experience as a result of his service-
connected disabilities.  The veteran's service-connected 
disabilities have each been evaluated as 10 percent disabling 
and the veteran has not disputed the assignment of the 
schedular ratings.  There is nothing in the record to suggest 
that the veteran cannot secure and follow gainful employment 
due to his service-connected disabilities.  The veteran 
appears to have various medical problems which have 
contributed to his unemployment and the evidence of record 
simply does not rise to the level of showing that the 
veteran's service-connected disabilities restrict his ability 
to perform gainful activity.  Therefore, the veteran's 
application for a total disability rating based on individual 
unemployability is denied.




ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for the residuals of bronchitis, to 
include as due to an undiagnosed illness, is denied.

Service connection for acid reflux disease, to include as due 
to an undiagnosed illness, is denied.

A total disability rating based on individual unemployability 
is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


